        Case 2:18-cv-01310-MRH Document 63 Filed 12/05/18 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MICHAEL and ALECIA FLOOD,                 :      Civil Action No.: 2:18-cv-01310-MRH
 individually and as Parents and Natural   :
 Guardians of TYLER FLOOD, a minor,        :      HONORABLE MARK R. HORNAK
                                           :
        Plaintiffs,                        :
                                           :
        vs.                                :
                                           :
 GEORGE VILLEGAS, JR. and PAM              :
 VILLEGAS, individually and as Parents     :
 and Natural Guardians of MEGAN            :
 VILLEGAS; DAVID and CHRISTY               :
 SHERK, individually and as Parents and    :
 Natural Guardians of K.S., a minor; DAVID :
 and CHRISTINE SEAMAN, individually        :
 and as Parents and Natural Guardians of   :
 C.S., a minor; CRIS and KIMBERLY          :
 SALANCY, individually and as Parents      :
 and Natural Guardians of E.S., a minor;   :
 DAVID and LYNN REINA, individually and :
 as Parents and Natural Guardians of H.R., :
 a minor; SENECA VALLEY SCHOOL             :
 DISTRICT; BUTLER COUNTY DISTRICT :
 ATTORNEY’S OFFICE; and BUTLER             :
 COUNTY, PENNSYLVANIA,                     :
                                           :
                Defendants.                :



 PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT PURSUANT TO RULE 55(b)(2)

      AND NOW, come the Plaintiffs, Michael and Alecia Flood, individually and as

Parents and Natural Guardians of Tyler Flood, a minor, by and through their attorneys,

Craig L. Fishman, Esquire and Shenderovich, Shenderovich & Fishman, P.C. and file

the following Motion for Default Judgment Pursuant to Rule 55(b)(2):
         Case 2:18-cv-01310-MRH Document 63 Filed 12/05/18 Page 2 of 4



       1.     Defendants, David Reina and Lynn Reina, individually and as Parents and

Natural Guardians of H.R., a minor, served Waivers of Service of Summons, which

have been filed with the Court as Document Nos. 22, 23 and 24, acknowledging that

they were required to file and serve an Answer to the Complaint or a Rule 12 Motion

within 60 days from October 5, 2018. Accordingly, Defendants were required to serve

their Answer or Rule 12 Motion by December 4, 2018. The Waiver of the Service of

Summons form states: “If I fail to do so [Answer a Complaint or file a Rule 12 Motion], a

default judgment will be entered against me or the entity I represent.”

       2.     Defendants David Reina and Lynn Reina, individually and as Parents and

Natural Guardians of H.R., a minor, failed to file and serve an Answer to the Complaint

or a Rule 12 Motion by December 4, 2018. David Reina and Lynn Reina, individually

and as Parents and Natural Guardians of H.R., a minor, have not entered an

appearance in this matter, and no counsel has entered an appearance on their behalf.

       3.     While a default judgment as to liability may be entered without a hearing of

any kind, Defendants are entitled under Rule 55(b)(2) to litigate the issue of unliquidated

damages. In re The Home Restaurants, Inc., 285 F.3d 111, 114-115 (1st Cir. 2002);

SEC v. Smyth, 420 F.3d 1225, 1231-1233 (11th Cir. 2005).

       4.     When an action is initiated against multiple defendants and one of those

defendants fails to plead or otherwise defend, the vindication of an answering defendant

is not inconsistent with a default judgment against another defendant in cases such as

this one, where the alleged liability of the defendants (under Plaintiffs’ state law claims)

is joint and several. Shanghai Automation Instrument Co. v. Kuei, 194 F.Supp. 2d

995, 1005-1010 (N.D. Cal. 2001).
        Case 2:18-cv-01310-MRH Document 63 Filed 12/05/18 Page 3 of 4



       5.     As pleaded in the Complaint, H.R., a minor, attends school in Butler

County, Pennsylvania; Lynn Reina resides in Butler County, Pennsylvania; and David

Reina resides in Allegheny County, Pennsylvania. Accordingly, the Court has personal

jurisdiction over the Defendants in default.

       WHEREFORE, the Plaintiffs, Michael Flood and Alecia Flood, individually and as

Parents and Natural Guardians of T.F., a minor, respectfully request this Court enter a

default judgment as to liability against Defendants Lynn Reina and David Reina,

individually and as Parents and Natural Guardians of H.R., a minor.



                                          Respectfully submitted,


                                          Shenderovich, Shenderovich & Fishman, P.C.


                                          By: /s/ Craig L. Fishman
                                                 Craig L. Fishman, Esquire
                                                 PA I.D. #58753

                                                429 Fourth Avenue
                                                1100 Law & Finance Building
                                                Pittsburgh, PA 15219

                                                (412) 391-7610 – telephone
                                                (412) 391-1126 – facsimile
                                                clf@ssf-lawfirm.com

                                                Attorney for Plaintiffs
        Case 2:18-cv-01310-MRH Document 63 Filed 12/05/18 Page 4 of 4



                               CERTIFICATE OF SERVICE


      All parties represented by counsel have been served by the Court’s CM/ECF

system. David Reina and Lynn Reina are unrepresented, and have been served with

this document via email at the email addresses listed on their Waiver of the Service of

Summons forms as follows:



Lynn Reina (shields148@hotmail.com)

David Reina (pghsteelers74@hotmail.com)



The unrepresented Defendants were also served via First Class United States Mail,

postage prepaid, as follows:




              Mr. David Reina
               5A River Road
           Pittsburgh, PA 15238

             Ms. Lynn Reina
         103 Green Gables Manor
          Zelienople, PA 16063




                                                 /s/ Craig L. Fishman
                                                Craig L. Fishman, Esquire
                                                Attorney for Plaintiffs
